Pecora, J.
Plaintiff moves to strike out the cross complaint of defendant Rockefeller suing as a third party plaintiff on the ground that the interposition of the third party claim will unduly delay the determination of the main action and will prejudice plaintiff, and on the ground that section 193-a of the Civil Practice Act is not available to said defendant. The pleadings in this case have, been discussed in the opinion rendered in connection with the motion made by the third party defendant to dismiss the cross complaint, decided simultaneously herewith (189 Misc. 885). The motion is denied. All of- the issues should be disposed of in one trial. The court does not believe that the interposition of the third party claim will unduly delay proceedings or prejudice plaintiff.